Citation Nr: 1527396	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-32 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for a low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Historically, in a July 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder.  In September 2004, the Veteran filed a notice of disagreement (NOD) and in August 2005 a statement of the case (SOC) was issued.  In September 2005, the Veteran filed a timely substantive appeal and requested a Board hearing.  In November 2008, the Veteran presented sworn testimony during a personal hearing before a Veterans Law Judge.  In April 2009 and January 2010, the Board remanded the claim of entitlement to service connection for a low back disorder for further development.  In a November 2010 Board decision, the Board granted a 20 percent disability rating for a low back disorder.  The RO implemented the Board's grant of a 20 percent disability rating for a low back disorder in a February 2011 rating decision and assigned an effective date of December 31, 2003.  And, the Veteran appealed that decision to the Board.

In April 2015 the Veteran presented sworn testimony during and video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the April 2015 Board hearing, the Veteran testified that his low back symptomatology has worsened since his last VA examination in July 2009.  Specifically, the Veteran testified that he has pain radiating down both legs, has difficulty walking, bending down, and uses a cane for ambulation.  To this end, the medical evidence demonstrates that the Veteran experiences muscle spasms, numbness in his feet, limitation of motion, and leg pain, due to his service-connected low back disorder.  See, e.g., private treatment record dated February 2010.  As the evidence suggests a material change in the disability, reexamination of the Veteran's service-connected low back disorder is warranted under 38 C.F.R. § 3.327 (2014).  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  

Also during the Board's April 2015 hearing, the Veteran testified that he has continuing back treatment at private and VA treatment centers since 2010.  Currently, such private treatment records are not associated with the claims file and such records should be obtained.  Additionally on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received at a Reidsville treatment center in Tattnall County since 2010.  

2.  Obtain records of treatment that the Veteran has received at any VA health care facility since September 2012.  

All such available documents should be associated with the claims file.

3.  Thereafter, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected low back disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.
All pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a)  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbosacral spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's lumbosacral spine.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b)  Inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of degree of additional range of motion loss.

(c)  Report the number of incapacitating episodes that the Veteran has experienced, as well as, their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected low back disorder.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d)  Identify any evidence of neurological manifestations due to the service-connected low back disorder, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner should address the Veteran's contentions that he is experiencing radiating pain to his lower extremities.  See, e.g., private treatment report dated February 2010 and Board's hearing transcript dated April 2015.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e)  Address the impact of the service-connected low back disorder upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).





